Citation Nr: 1622425	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-39 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for residuals of a chip fracture to the left tibia tubercle, currently evaluated as 0 percent prior to August 25, 2008, 10 percent since August 25, 2008, 20 percent since June 9, 2010, and 30 percent since January 9, 2012.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1954 to April 1957.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2009, July 2009, September 2010, March 2011, November 2011, and May 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran perfected timely appeals of these issues.  Several of these rating decisions awarded the Veteran higher disability ratings (although not the maximum rating) for his residuals of a chip fracture to the left tibia tubercle.  However, the Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

Following the most recent readjudication of these claims in the August 2015 Supplemental SOC (SSOC), additional pertinent medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in May 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board notes this appeal originally included entitlement to service connection for posttraumatic stress disorder (PTSD).  However, that issue was granted in an August 2015 rating decision. Therefore, this claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

The issue of entitlement to TDIU was last before the Board in November 2014, and remanded for additional development, including for updated medical records and for contemporaneous VA examinations to assess the impact of the Veteran's service-connected disabilities on his occupational function.  The Board finds that this development has been substantially completed and the issue of TDIU is ripe for adjudication.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to an increased rating for the Veteran's left knee disability was last before the Board in November 2014, and was remanded for the purpose of obtaining a contemporaneous VA medical examination.  For the reasons discussed below in the Remand portion of this decision, this matter is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: PTSD, currently rated as 50 percent disabling; degenerative discogenic and arthritis changes of multiple levels of the lumbar spine with radiculopathy, currently rated as 40 percent disabling; degenerative discogenic and arthritis changes of multiple levels of the cervical spine, currently rated as 30 percent disabling, residuals of left tibia tubercle chip fracture, currently rated as 30 percent disabling; limitation of left knee, currently rated as 10 percent disabling, and radiculopathy of the bilateral upper extremities, residuals of traumatic brain injury (TBI), all currently rated as noncompensable.  

3. The Veteran has four years of college education and worked as a carpenter/drafting engineer from approximately 1971 to 2000, without any reported full-time employment thereafter.  

4. The evidence is in relative equipoise as to whether the Veteran is precluded from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for TDIU rating are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

As the Board's decision to grant the claim for entitlement to a TDIU is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.


II. Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability.  He asserts that his service-connected disabilities preclude his employment, entitling him to a TDIU.  See May 2010 VA Form 21-8940 ("depression stress not s/c anxiety"); see also See March 2015 VA Form 21-8940 ("5242 lumbar & 5262 cervical spine").  

A. Applicable Laws

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155 (West 2002). "  Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Id.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

Facts & Analysis

The Board notes that, during the period contemplated by this appeal, the Veteran has been in receipt of PTSD, currently rated as 50 percent disabling; degenerative discogenic and arthritis changes of multiple levels of the lumbar spine with radiculopathy, currently rated as 40 percent disabling; degenerative discogenic and arthritis changes of multiple levels of the cervical spine, currently rated as 30 percent disabling, residuals of left tibia tubercle chip fracture, currently rated as 30 percent disabling; limitation of left knee, currently rated as 10 percent disabling, and radiculopathy of the bilateral upper extremities and residuals of traumatic brain injury (TBI), all currently rated as noncompensable.  These disabilities combine to produce an overall rating of 90 percent.  These ratings satisfy the schedular TDIU requirements and, therefore, the Board must determine whether the Veteran is, in fact, unemployable due to his service-connected disabilities.

On his May 2010 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," the Veteran reported that his last job lasted from 1999 to 2000, at which time he became too disabled to work due to his depression, anxiety, and stress, additionally noting that he experienced left leg, back and neck pain.  See May 2010 VA Form 21-8940 ("Depression...stress...not s/c anxiety...My left leg hurt and neck back.").  The Veteran testified that following service, his psychological problems effected his employment, reporting that he was fired due to his PTSD-related temper.  See June 2014 Board Hearing transcript ("I tried to work with the company, and I had a lot of temper...I got a lot of PTSD...I got fired.")  The Veteran also indicated on his most recent March 2015 VA Form21-8940 that his "5242 lumbar & 5262 cervical spine" disabilities caused his current unemployment.  The Veteran reported attending college for four years for drafting engineering.  See May 2010 VA Form 21-8940; see also June 2014 Board Hearing transcript.

The record contains a May 2009 statement from the Veteran's VA treating physician.  See May 2009 VAMC medical correspondence.  The physician identified that the Veteran "continues to suffer from significant pains" from his left leg, neck and back injuries.  The physician opined that the pain the Veteran currently experienced from these injuries "prevent [him] from seeking and maintaining employment."   

Similarly, the record contains an April 2012 VA joints examination medical addendum opinion wherein the examiner noted that on physical evaluation the Veteran exhibited "almost no active or passive flexion [or] extension," noting that the Veteran could not walk more than 50 feet without a cane, climb stairs or bend his knee.  The examiner noted that the Veteran's knee was "painful" and on x-ray reflected "significant arthritis."  The examiner opined, based on a review of medical literature and his examination, that the Veteran was "unable" to perform any strenuous work, and unable to perform any kind of other work, including sedentary work, that required long standing, walking or transportation to the place of employment.  

The Board also acknowledges that there is conflicting evidence of record.  For example, a July 2015 VA examiner opined that the Veteran's service-connected TBI with headaches would not affect his ability to work, and the June 2015 VA psychiatric examiner concluded that "most" of the difficulties related to the Veteran's PTSD with associated anxiety and depression have been interpersonal, "rather than functional."  See June 2015 VA psychiatric examination.  Moreover, the most recent 2015 VA examination opinions for the Veteran's lumbar spine, cervical spine and left knee are also negative, noting that the Veteran's disabilities prohibit strenuous activities but would not limit the ability to perform sedentary tasks common in clerical and administrative positions.  

However, viewed in a light most favorable to the Veteran, the Board finds that the Veteran's service-connected disabilities, including his left knee, lower back, cervical spine, and PTSD preclude substantially gainful employment.  While the recent VA examination opinions cannot be classified as positive, neither are they wholly negative.  Specifically, the Board notes that the June 2015 VA examiner indicated that "most" of the Veteran's PTSD related problems affected his personal life, thus intimating at least some level of interference on the Veteran's occupational health.  In addition, the Board notes that the 2015 examination reports regarding the Veteran's left knee, neck and lower back were in agreement with regard to the Veteran's preclusion from strenuous activity, merely opining that he is able to do sedentary work.  While the Veteran is college educated, his reported employment history reflects carpentry, a physically demanding pursuit.  Moreover, regarding sedentary work, while the Veteran might be able to work a simple sedentary job for a few hours a day, the Board does not find that this would be an ability to maintain substantially gainful employment, especially in light of the April 2012 VA addendum opinion which concluded that even sedentary work was impacted by his left knee disability.  Importantly, an "ability to work only a few hours a day or only sporadically," is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358   (1991).

The Board finds the evidence is at least in equipoise.  Evidence indicates that the Veteran is unable to perform any type of physical labor, including sedentary work.  As such, considering the Veteran's education, job history, and the severity of his service-connected disabilities, the Board finds that the evidence is at least in equipoise, and entitlement to TDIU is granted.


ORDER

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Pursuant to the November 2014 Board remand, the Veteran was afforded a contemporaneous VA examination in July 2015.  The examiner reviewed the Veteran's claim file and conducted a physical evaluation of the Veteran, providing a diagnosis of left knee osteoarthritis.  The Veteran reported flare-ups, indicating that he experienced pain/stiffness, and he reported functional loss from prolonged sitting, standing, stairs, jumping, lifting, and exercise.  Physical evaluation revealed left knee flexion and extension to 115 degrees with crepitus.  Mild joint line tenderness was noted, and the examiner noted that the Veteran's range of motion contributed to the functional loss because it was restricted.  Repetitive use testing revealed no additional functional loss, and no fatigability, weakness or incoordination.  The examination was not conducted during a flare-up and the examiner noted that testing was consistent with the Veteran's descriptions of his functional loss during flare-ups.  Regarding additional factors contributing to the Veteran's disability, the examiner noted "less movement than normal due to ankylosis, adhesions, etc."  However, in direct contradiction of this language, the examiner identified during a subsequent portion of the report that the Veteran demonstrated "no ankylosis" in either knee.  

The Board finds that an addendum opinion is required in order to clarify the aforementioned discrepancy regarding ankylosis.  Moreover, the Board notes that the January 2012 VA examiner identified that the Veteran's "left knee has ankylosis (fixed) at 10 degrees flexion and has no range of motion in flexion nor in extension."  Therefore, upon remand an addendum opinion should be rendered that identifies whether or not the Veteran does in fact demonstrate ankylosis of the left knee, in light of the findings evidenced by record, including the January 2012 VA examination report.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain and associate all outstanding treatment records.

2.  Following the association of any outstanding treatment records, return the claims file to the July 2015 VA examiner for an addendum clarifying certain findings in the July 2015 examination report, as discussed below.  If an addendum cannot be obtained from this examiner within a reasonable time frame, or if further examination is required, then the Veteran should be scheduled for a new examination.  Specifically, the addendum opinion should discuss:

Ankylosis and adhesions: The examiner must clarify whether the Veteran has ankylosis of the left knee and/or adhesions.  The July 2015 examination report states that there was additional disability of the ankle due to "ankylosis, adhesions, etc."  However, the examiner later indicated in the report that there was no ankylosis of the left knee, and there are no other findings of ankylosis or adhesions in the record.  

In the discussion, the examiner is asked to reconcile the current findings with those of the January 2012 VA examiner who found that the Veteran's "left knee has ankylosis (fixed) at 10 degrees flexion and has no range of motion in flexion nor in extension," which is in marked contrast to the 0 to 115 degrees flexion and 115 to 0 degrees extension identified in the July 2015 VA examination report.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


